

116 HR 6367 IH: Entrepreneurial Development COVID–19 Response Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6367IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Schneider introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide grants to small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives to allow telework and create marketing materials in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Entrepreneurial Development COVID–19 Response Act of 2020.2.Waiver of matching funds requirement under the women's business center programDuring the 3-month period beginning on the date of the enactment of this section, the requirement relating to obtaining cash contributions from non-Federal sources under section 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) is waived for any recipient of assistance under such section 29.3.Grants to small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives(a)In generalThe Administrator of the Small Business Administration shall provide grants to small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives for the purposes described in subsection (b).(b)Use of fundsGrant funds under this section shall be used for the following:(1)To purchase laptops, software, and other related technical or electronic equipment to ensure that employees of small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives may telework and provide remote customer service in response to a public health emergency declared because of COVID–19.(2)To create marketing materials for employees of small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives to educate customers on available training and counseling resources relevant to a public health emergency declared because of COVID–19.(c)DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Service Corps of Retired ExecutivesThe term Service Corps of Retired Executives means the Service Corps of Retired Executives established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)).(3)Small business development centerThe term small business development center has the meaning given in section 3 of the Small Business Act (15 U.S.C. 632).(4)Women’s business centerThe term women’s business center means a women’s business center as described under section 29 of the Small Business Act (15 U.S.C. 656).(d)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 to the Administrator to carry out this Act, of which not less than $15,000,000 shall be used for grants to small business development centers.